 



EXHIBIT 10.1
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     This Amended and Restated Employment Agreement (this “Agreement”) is
entered into as of December 17, 2007 (the “Effective Date”) between PRG-SCHULTZ
INTERNATIONAL, INC., a Georgia corporation (the “Company”), and JAMES B. MCCURRY
(“Executive”). This Agreement amends, restates and supersedes the Employment
Agreement among the Company, PRG-SCHULTZ USA, INC. (“PRG-USA”) and Executive
dated as of July 25, 2005.
     The parties agree as follows:
     1. Certain Definitions. Certain words or phrases with initial capital
letters not otherwise defined herein are to have the meanings set forth in
paragraph 8.
     2. Employment. The Company shall employ Executive, and Executive accepts
employment with the Company, upon the terms and conditions set forth in this
Agreement for the period beginning on the Effective Date and ending as provided
in paragraph 5 (the “Employment Period”).
     3. Position and Duties.
          (a) During the Employment Period, Executive shall serve as the
President, Chairman and Chief Executive Officer of the Company and is to have
the normal duties, responsibilities and authority of an executive serving in
such position, subject to the power of the board of directors of the Company
(the “Company Board”) to provide oversight and direction with respect to such
duties, responsibilities and authority, either generally or in specific
instances and consistent with such position.
          (b) During the Employment Period, the Company Board shall nominate
Executive to serve as a member of the Company Board. Subject, as required, to
reelection by the Company’s shareholders, Executive shall serve as Chairman of
the Company Board, with no additional remuneration payable to Executive for that
service. Upon the Date of Termination, Executive shall, at the Company Board’s
request, resign from the Company Board.
          (c) During the Employment Period, Executive acknowledges and agrees
that from time to time the Company Board may assign Executive additional
positions with the Company or the Company’s subsidiaries, or request that
Executive serve on the board of directors of the Company’s subsidiaries, with
such title, duties and responsibilities as shall be determined by the Company
Board. Executive agrees to serve in any and all such positions without
additional compensation. Upon the Date of Termination, Executive shall, at the
Company Board’s request, resign from all such positions.
          (d) Executive shall report to the Company Board.
          (e) During the Employment Period, Executive shall devote Executive’s
best efforts and Executive’s full professional time and attention (except for
permitted vacation periods and reasonable periods of illness or other
incapacity) to the Business and affairs of the

1



--------------------------------------------------------------------------------



 



Company, its subsidiaries and affiliates. Executive shall perform Executive’s
duties and responsibilities to the best of Executive’s abilities in a diligent,
trustworthy, business-like and efficient manner. During the Employment Period,
Executive shall not serve as a director or a principal of another company or any
charitable or civic organization without the Company Board’s prior consent,
except that the Company Board hereby approves and consents to Executive’s
continued service on the board of directors of Interstate Hotels and Resorts,
Inc. (or its successors).
          (f) Executive shall perform Executive’s duties and responsibilities
principally in the Atlanta, Georgia metropolitan area.
          (g) Executive shall acquire and own that number of shares of the
Company’s common stock as is required by any Company Board-approved share
ownership program applicable to all of the Company’s senior executives as may be
in effect from time to time. Executive shall maintain this minimum ownership
requirement at all times during the Employment Period in accordance with the
provisions of the share ownership program.
     4. Compensation and Benefits.
          (a) Salary. The Company agrees to pay (directly or through a
subsidiary) Executive a salary during the Employment Period in installments (not
less frequently than monthly) based on the payroll practices as are applicable
from time to time with respect to the Company’s senior executive officers
generally. The Company shall set Executive’s initial salary at the rate of
$500,000 per year (“Base Salary”). The Compensation Committee of the Company
Board shall review Executive’s Base Salary from time to time. The Compensation
Committee of the Company Board may, in its sole discretion, increase Executive’s
Base Salary, but may decrease Executive’s Base Salary only to the extent that
the Company institutes a salary reduction generally and ratably applicable to
all senior executives of the Company. If the Company modifies the Base Salary as
defined, “Base Salary” in this Agreement is to refer to the modified Base
Salary.
          (b) Annual Bonus. During the Employment Period, Executive shall be
eligible to receive an annual bonus, with the annual bonus potential to be
between 70% of Base Salary (i.e., 70% upon achievement of annual “target”
performance goals) and a maximum of 140% of Base Salary (i.e., 140% upon
achievement of annual “maximum” performance goals), with the “target” and
“maximum” performance goals and bonus criteria to be defined and approved by the
Compensation Committee of the Company Board in advance for each fiscal year. The
Company or its designee shall pay any such annual bonus earned to Executive in a
lump sum not later than the 15th day of the third month after the end of the
fiscal year to which the annual bonus relates.
          (c) Stock Compensation. During the Employment Period, Executive shall
be eligible to receive stock options, restricted stock, restricted stock units,
stock appreciation rights, performance units and/or other equity awards under
the Company’s applicable equity plans on such basis as the Compensation
Committee or the Company Board, as the case may be, may determine on a basis not
less favorable than that provided to the Company’s other senior executives.
Nothing in this Agreement shall adversely affect any of the awards granted to

2



--------------------------------------------------------------------------------



 



Executive on September 29, 2006 under the Company’s Amended and Restated 2006
Management Incentive Plan; all such awards will continue to be governed by the
terms and conditions set forth therein.
          (d) Expense Reimbursement. The Company will reimburse (directly or
through a subsidiary) Executive for all reasonable expenses incurred by
Executive during the Employment Period in the course of performing Executive’s
duties under this Agreement in accordance with the Company’s policies in effect
from time to time with respect to travel, entertainment and other business
expenses, and subject to the Company’s requirements applicable generally with
respect to reporting and documentation of such expenses. Such reimbursements
will be made promptly after Executive reports and documents such expenses but in
no event will any such reimbursements be made later than the last day of the
year following the year in which Executive incurs the expense.
          (e) Standard Executive Benefits Package. Executive is entitled during
the Employment Period to participate, on the same basis as the Company’s other
senior executives, in the Company’s Standard Executive Benefits Package. A
summary of such benefits as in effect on the date of this Agreement is attached
hereto as Exhibit A.
          (f) Vacation; Holidays. Executive is entitled to four (4) weeks of
paid vacation, without carryover for unused vacation, as well as paid holidays
in accordance with the Company’s policies in effect from time to time.
          (g) Indemnification. The Company and Executive previously executed the
Company’s standard form of Indemnification Agreement, in the form attached
hereto as Exhibit B, and it shall remain in full force and effect in accordance
with its terms.
          (h) Professional Fees. Promptly following receipt of invoices
therefor, the Company will reimburse (directly or through a subsidiary)
Executive for Executive’s reasonable professional fees and costs (and related
disbursements) incurred in connection with Executive’s negotiation and execution
of this Agreement, in an amount not to exceed $15,000.
          (i) Additional Compensation/Benefits. The Compensation Committee of
the Company Board, in its sole discretion, will determine any compensation or
benefits to be provided to Executive during the Employment Period other than as
set forth in this Agreement, including, without limitation, any future grant of
stock options or other equity awards.
          (j) Disgorgement of Compensation. If the Company is required to
prepare an accounting restatement due to its material noncompliance, as a result
of misconduct, with any financial reporting requirement under the federal
securities laws, to the extent required by law, Executive will reimburse the
Company for (i) any bonus or other incentive-based or equity-based compensation
received by Executive from the Company (including such compensation payable in
accordance with this paragraph 4 and paragraph 6) during the 12-month period
following the first public issuance or filing with the Securities and Exchange
Commission (whichever first occurs) of the financial document embodying that
financial reporting requirement; and (ii) any profits realized by Executive from
the sale of the Company’s securities during that 12-month period.

3



--------------------------------------------------------------------------------



 



          (k) Management Incentive Plan. Executive shall be allowed to change
the payout schedule with respect to the payment of his performance units granted
under the Company’s Amended and Restated 2006 Management Incentive Plan to
specify a different payment time provided that the change (i) is permitted by
the terms of such plan or as it may be amended, (ii) is consistent with
Section 409A of the Code, (iii) is made by written amendment to the applicable
performance unit agreement no later than December 31, 2007 and (iv) does not
accelerate into 2007 any amounts that would be payable after that time or defer
later than 2007 any payments that otherwise would be payable in 2007.
     5. Employment Period.
          (a) Subject to subparagraph 5(b), the Employment Period begins on the
Effective Date and will continue until, and will end upon, the third anniversary
of the Effective Date.
          (b) The Employment Period will end upon the first to occur of any of
the following events: (i) Executive’s death; (ii) the Company’s termination of
Executive’s employment on account of Disability; (iii) the Company’s termination
of Executive’s employment for Cause (a “Termination for Cause”); (iv) the
Company’s termination of Executive’s employment without Cause (a “Termination
without Cause”); (v) Executive’s termination of Executive’s employment for Good
Reason (a “Termination for Good Reason”); or (vi) Executive’s termination of
Executive’s employment for any reason other than Good Reason (a “Voluntary
Termination”).
          (c) Any termination of Executive’s employment under subparagraph 5(b)
must be communicated by a Notice of Termination delivered by the Company or
Executive, as the case may be, to the other party.
          (d) Executive will be deemed to have waived any right to a Termination
for Good Reason based on the occurrence or existence of a particular event or
circumstance constituting Good Reason unless Executive delivers a Notice of
Termination within 90 days from the date Executive first became aware of the
event or circumstance.
     6. Post-Employment Period Payments.
          (a) At the Date of Termination, regardless of the reason for
termination of employment, Executive will be entitled to (i) any Base Salary
that has accrued but is unpaid, any annual bonus that has been earned but is
unpaid, any reimbursable expenses that have been incurred but are unpaid, and
any unexpired vacation days that have accrued under the Company’s vacation
policy but are unused, as of the end of the Employment Period and (ii) any plan
benefits that by their terms extend beyond termination of Executive’s employment
(but only to the extent provided in any such benefit plan in which Executive has
participated as a Company employee and excluding, except as hereinafter provided
in paragraph 6, any Company severance pay program or policy). Except as
specifically described in this subparagraph 6(a) and in the succeeding
subparagraphs of this paragraph 6 (under the circumstances described in those
succeeding subparagraphs), from and after the Date of Termination, Executive
shall cease to have any rights to salary, bonus, expense reimbursements or other
benefits from the Company.

4



--------------------------------------------------------------------------------



 



The Company will pay (directly or through a subsidiary) the amounts set forth in
(i) above to Executive in a lump sum as soon as administratively practicable
after Executive’s Date of Termination; provided, however, that if payment of any
such amount at such time would result in a prohibited acceleration under
Section 409A of the Code, then such amount shall be paid at the time the amount
would have been paid under the applicable plan, policy, program or arrangement
relating to such amount absent such prohibited acceleration.
          (b) If the Employment Period ends in accordance with paragraph 5 on
account of Executive’s death, Disability, Voluntary Termination or Termination
for Cause, the Company will make no further payments to Executive except as
contemplated in subparagraph 6(a) or as provided in the following sentence.
Subject to paragraphs 11 and 20, if the Employment Period ends in accordance
with paragraph 5 on account of Executive’s death or Disability, Executive shall
be entitled to a lump sum payment on the first business day that occurs
following thirty (30) days after the Date of Termination in an amount equal to
Executive’s Average Annual Compensation (as defined below), if the Date of
Termination on account of Executive’s death or Disability occurs before all
stock options, restricted stock, restricted stock units, stock appreciation
rights, performance units or other equity awards that have been first granted to
Executive after the Effective Date are not all fully vested and nonforfeitable
(not counting as a forfeiture for this purpose any stated expiration date for
the awards); in other words, if Executive dies or incurs a Disability before all
such awards that have been first granted to Executive after the Effective Date
are not all fully vested and nonforfeitable, Executive shall be entitled to the
lump sum payment described herein.
          (c) Subject to subparagraph (2) and paragraphs 11 and 20, if the
Employment Period ends in accordance with paragraph 5 on account of a
Termination without Cause or a Termination for Good Reason, Executive shall be
entitled to the following:

  (1)   a lump sum payment on the first business day that occurs following
thirty (30) days after the Date of Termination in an amount equal to two
(2) times Executive’s Average Annual Compensation (for purposes hereof, “Average
Annual Compensation” means (x) the average of Executive’s Base Salary in effect
for the final two fiscal years in the Employment Period (including the fiscal
year in which the Date of Termination occurs), plus (y), the average of the
actual annual bonuses paid or payable in respect of the two (2) full fiscal
years immediately preceding the fiscal year in which the Date of Termination
occurs); and     (2)   continued participation in the Company’s medical and
dental plans, on the same basis (including cost) as active employees participate
in such plans, until the earlier of (i) Executive’s eligibility for any such
coverage under another employer’s or any other medical or dental insurance plans
sponsored by a subsequent employer of Executive or (ii) the second anniversary
of the Date of Termination; except that in the event that participation in any
such plan is barred or would adversely affect the tax status of the plan
pursuant to which the coverage is provided, the Company shall pay Executive on a
monthly basis an amount that, following withholding for the application or
imposition of any income or employment taxes, is equal to the amount of any
premiums

5



--------------------------------------------------------------------------------



 



      paid by Executive to obtain benefits (for Executive and his dependents)
equivalent to the benefits he is entitled to receive under the Company’s benefit
plans.

          (d) The Company shall make no payments in accordance with
subparagraphs 6(c) or (c) if Executive or Executive’s legal representative
declines to sign and return a Release Agreement or revokes the Release Agreement
within the time provided in the Release Agreement. Executive or Executive’s
legal representative must sign and return the Release Agreement for the
applicable revocation period to expire and the Release to be effective before
the 30th day following the Date of Termination. Notwithstanding the foregoing,
nothing in the Release Agreement will require Executive to release any vested
claims or rights he has against the Company, or Company’s obligations to
Executive, arising out of or relating to any vested employee benefits, including
vested equity awards, to which Executive is entitled and that exist prior to the
signing of the Release Agreement. This limitation in the Release Agreement
includes, but is not limited to, Executive’s vested rights regarding stock
options, restricted stock units, stock appreciation rights, shares of stock
previously awarded to Executive, equity incentives, 401(k) retirement plan or
other benefits, including without limitation health, medical, life, disability
and other insurance plans or programs or fringe benefits.
          (e) Executive is not required to mitigate the amount of any payment or
benefit provided for in this Agreement by seeking other employment or otherwise,
nor will any profits, income, earnings or other benefits from any source
whatsoever create any mitigation, offset, reduction or any other obligation on
the part of Executive hereunder or otherwise.
     7. Competitive Activity; Confidentiality; Non-solicitation.
          (a) Acknowledgements and Agreements. Executive acknowledges and agrees
that in the performance of Executive’s duties to the Company during the
Employment Period, Executive will be brought into frequent contact, either in
person, by telephone or through the mails, with the Company’s existing and
potential customers and employees. Executive also agrees that any Trade Secrets
and Confidential Information of the Company gained by Executive during
Executive’s association with the Company have been developed by the Company
through substantial expenditures of time, effort and money and constitute the
Company’s valuable and unique property. Executive further understands and agrees
that the foregoing makes it necessary, for the protection of the Business, that
Executive not compete with the Company during the Employment Period and not
compete with the Company for a reasonable period thereafter, as further provided
in the following subparagraphs.
          (b) Confidentiality. During and for a period of five (5) years after
the Employment Period, Executive shall treat as confidential and shall not,
without the Company’s prior written approval, use (other than in the performance
of Executive’s designated duties for the Company) or disclose any Trade Secrets
or Confidential Information; provided, however, that Executive’s obligations
hereunder with respect to Trade Secrets shall continue for so long as such
information and materials remain Trade Secrets under applicable law.
          (c) Records. All records, notes, files, recordings, tapes, disks,
memoranda, reports, price lists, client lists, drawings, plans, sketches,
documents, equipment, apparatus, and

6



--------------------------------------------------------------------------------



 



like items, and all copies thereof, relating to the Business or any Trade
Secrets or Confidential Information that may be prepared by Executive or that
may be disclosed to or that may come into the possession of Executive during the
Employment Period, are to be and remain the Company’s sole and exclusive
property. Executive shall promptly deliver to the Company the originals and all
copies of any of the foregoing that are in Executive’s possession, custody or
control, at any time upon request from the Company.
          (d) Executive Inventions.
               (i) All Works are to be the Company’s sole and absolute property,
including all patent, copyright, trade secret, or other rights in respect
thereof. Executive shall assign to Company all right, title, and interest in and
to any and all Works, including all worldwide copyrights, patent rights, and all
trade secret information embodied therein, in all media and including all rights
to create derivative works thereof. Executive waives any and all rights
Executive may have in any Works, including but not limited to the right to
acknowledgement as author or moral rights. Executive shall not use or include in
Works any patented, copyrighted, restricted or protected code, specifications,
concepts, or trade secrets of any third party or any other information that
Executive would be prohibited from using by any confidentiality, non-disclosure
or other agreement with any third party. Executive shall fully and promptly
disclose in writing to the Company any such Works as such Works may arise from
time to time.
               (ii) Executive shall, without charge to the Company other than
for reimbursement of Executive’s reasonable out-of-pocket expenses, execute and
deliver all such further documents and instruments, including applications for
patents and copyrights, and perform such acts, at any time during or after the
term of this Agreement as may be necessary or desirable, to obtain, maintain,
and defend patents, copyrights, or other proprietary rights in respect of the
Works or to vest title to the Works in the Company, its successors, assigns, or
designees. Without limiting the generality of the foregoing, Executive shall
give all lawful testimony, during or after the term of Executive’s employment,
that may be required in connection with any proceedings involving any Works so
assigned by Executive. Executive shall keep and maintain adequate and complete
records (in the form of notes, laboratory notebooks, sketches, drawings, optical
drives, hard drives and as may otherwise be specified by the Company) of all
inventions and original works of authorship made by Executive (solely or jointly
with others) in the course of employment with Company, with the Company’s time,
on the Company’s premises, or using the Company’s resources or equipment, which
records are to be available to and remain the Company’s sole property at all
times.
          (e) Cooperation. Executive shall cooperate at all times to the extent
and in the manner requested by the Company and at the Company’s expense, in the
prosecution or defense of any claims, litigation or other proceeding involving
the Works, the Company’s property or the Trade Secrets or Confidential
Information. Executive shall comply with regulations, policies, and procedures
established by the Company, including, without limitation, all regulations,
policies, and procedures established for the purpose of protecting Trade Secrets
and Confidential Information.

7



--------------------------------------------------------------------------------



 



          (f) Agreement Not to Compete. During the Employment Period and for a
period of two years from the Date of Termination, regardless of the reason for
termination of employment, Executive shall not, directly or indirectly, on his
own behalf or on behalf of others, provide services which are the same as or
substantially similar to Executive’s services for the Company (as described in
paragraph 3) on behalf of a Competing Business; provided, however, that this
agreement not to compete shall apply only in the Restricted Territory.
          (g) Agreement Not to Solicit Customers. During the Employment Period
and for a period of two years from the Date of Termination, regardless of the
reason for termination of employment, Executive shall not, without the Company’s
prior written consent, directly or indirectly, on Executive’s own behalf or in
the service or on behalf of others, (i) solicit or attempt to divert or
appropriate to a Competing Business any customer or actual prospect of the
Company with whom Executive dealt on the Company’s behalf at any time during the
12-month period immediately preceding the Date of Termination, or (ii) solicit
or attempt to divert or appropriate to a Competing Business, any customer or
actual prospect of the Company with whom an employee who reports directly to
Executive dealt on the Company’s behalf at any time during the 12-month period
immediately preceding the Date of Termination.
          (h) Agreement Not to Solicit Employees. During the Employment Period
and for a period of two years from the Date of Termination, regardless of the
reason for termination of employment, Executive shall not, without the Company’s
prior consent, directly or indirectly, on Executive’s own behalf or in the
service or on behalf of others, solicit, divert or recruit any Company employee
to leave such employment, whether such employment is by written contract or at
will.
          (i) Remedies.
               (i) By virtue of the duties and responsibilities attendant to
Executive’s employment by the Company and the special knowledge of the Company’s
affairs, Business, clients, and operations that Executive has and will have as a
consequence of Executive’s employment, Executive acknowledges and agrees that
irreparable loss and damage will be suffered by the Company if Executive should
breach or violate any of the covenants and agreements contained in this
paragraph 7. Therefore, in addition to any other remedies available to the
Company, Executive acknowledges and agrees that the Company shall be entitled to
an injunction to prevent a breach or contemplated breach by Executive of any of
the covenants or agreements contained in this paragraph 7.
               (ii) The existence of any claim, demand, action or cause of
action of Executive against the Company, whether predicated upon this Agreement
or otherwise, is not to constitute a defense to the Company’s enforcement of any
of the covenants or agreements contained in paragraph 7. The Company’s rights
under this Agreement are in addition to, and not in lieu of, all other rights
the Company may have at law or in equity to protect its confidential
information, trade secrets and other proprietary interests.
          (j) Definition of “Company”. For purposes of this paragraph 7 and
paragraphs 8(a) and (d), the “Company” includes any direct and indirect
subsidiary, parent, affiliate, or related company of the Company.

8



--------------------------------------------------------------------------------



 



     8. Definitions.
          (a) “Business” means, with respect to the Company, (i) audit services
(A) to identify and recover lost profits or, in the case of governmental
agencies or programs, overpayments or erroneous or wrongful payments or
reimbursements, from any source and/or (B) to identify expense containment
opportunities; and/or (ii) development and use of technology to provide such
services; and/or (iii) consulting services related to (i) and/or (ii).
          (b) “Cause” means, as determined by the Company Board in good faith:
(i) a material breach of the duties and responsibilities of Executive or any
written policies or directives of the Company (other than as a result of
Disability) that is (A) willful or involves gross negligence, and (B) not
remedied within 30 days after receipt of written notice from the Company that
specifically identifies the manner in which such breach has occurred;
(ii) Executive’s commission of any felony that causes damage to the property,
business or reputation of the Company; (iii) Executive’s engagement in a
fraudulent or dishonest act; (iv) Executive’s engagement in habitual insobriety
or the use of illegal drugs or substances; (v) Executive’s breach of Executive’s
fiduciary duties to the Company; (vi) Executive’s willful failure to cooperate,
or willful failure to cause and direct the persons under Executive’s management
or direction, or employed by, or consultants or agents to, the Company to
cooperate, with all corporate investigations or independent investigations by
the Company Board, all governmental investigations of the Company and all orders
involving Executive or the Company entered by a court of competent jurisdiction;
(vii) Executive’s violation in any material respect of the Company’s Code of
Conduct or the Company’s Code of Ethics for Senior Financial Officers or any
successor codes; or (viii) Executive’s engagement in activities prohibited by
paragraph 7. Notwithstanding the foregoing, however, Executive shall not be
deemed to have been terminated for Cause unless and until there shall have been
delivered to Executive (i) a letter from the Company Board finding that, in the
good faith opinion of the Company Board, Executive was guilty of the conduct set
forth in any of the clauses of the preceding sentence and specifying the
particulars thereof in detail and (ii) a copy of a resolution duly adopted by
the affirmative vote of the members of the Company Board who are not officers of
the Company at a meeting of the Company Board called and held for such purpose
(after reasonable notice to Executive and an opportunity for Executive, together
with Executive’s counsel, to be heard before the Company Board), finding, in the
good faith opinion of the Company Board, that Executive was guilty of such
conduct and specifying the particulars thereof in detail.
          (c) “Change in Control” means the occurrence of any of the following
events: (i) the acquisition of beneficial ownership of a majority of the
outstanding voting stock of the Company by any person (other than the Company, a
subsidiary of the Company or any person that, on July 25, 2005, beneficially
owned not less than four million shares of the common stock of the Company) or
any two or more persons (other than persons that, on July 25, 2005, beneficially
owned not less than four million shares of the common stock of the Company)
acting as a partnership, limited partnership, syndicate or other group, entity
or association acting in concert for the purpose of voting, acquiring, holding,
or disposing of voting stock of the Company; (ii) at any time during any period
of two consecutive years (not including any period prior to July 25, 2005),
individuals who at the beginning of such period constituted the Company Board,
and any new directors, whose election by the Company Board or nomination for
election by the holders of the voting stock of the Company was approved by a
vote of at least two-thirds

9



--------------------------------------------------------------------------------



 



of the directors of the Company then still in office who either were directors
of the Company at the beginning of the period or whose election or nomination
for election was previously so approved (the “Current Directors”), cease for any
reason to constitute a majority thereof, (iii) a merger or a consolidation of
the Company with or into another corporation or entity, other than (A) a merger
or consolidation with a subsidiary of the Company, or (B) a merger or
consolidation in which the holders of voting stock of the Company immediately
before the merger hold as a class immediately after the merger at least a
majority of all outstanding voting power of the surviving or resulting
corporation or its parent, the Current Directors constitute at least a majority
of the board of directors of such surviving or resulting corporation or its
parent, and such surviving or resulting corporation or its parent expressly
assume and agree to perform the obligations of the Company under this Agreement;
(iv) a statutory exchange of shares of one or more classes or series of
outstanding voting stock of the Company for cash, securities, or other property,
other than an exchange in which the holders of voting stock of the Company
immediately before the exchange hold as a class immediately after the exchange
at least a majority of all outstanding voting power of the entity with which the
Company stock is being exchanged, the Current Directors constitute at least a
majority of the board of directors of such entity, and such entity expressly
assumes and agrees to perform the obligations of the Company under this
Agreement; (v) the sale or other disposition of all or substantially all of the
assets of the Company, in one transaction or a series of transactions, other
than a sale or disposition in which the holders of voting stock of the Company
immediately before the sale or disposition hold as a class immediately after the
exchange at least a majority of all outstanding voting power of the entity to
which the assets of the Company are being sold, the Current Directors constitute
at least a majority of the board of directors of such entity, and such entity
expressly assumes and agrees to perform the obligations of the Company under
this Agreement; or (vi) the liquidation or dissolution of the Company.
          (d) “Competing Business” means any person or entity other than the
Company engaging in the Business, but does not include discreet subdivisions of
an entity which do not engage in the Business.
          (e) “Confidential Information” means any confidential or proprietary
information relating to the Company or its customers that is not a Trade Secret,
except for information that (i) was generally known prior to the Effective Date;
(ii) was in Executive’s possession prior to the Effective Date (other than
information supplied to him by the Company or its agents), to the extent
Executive has written record of possessing such information prior to the
Effective Date; (iii) becomes generally known through no act or omission by
Executive; (iv) is supplied to Executive subsequent to the Effective Date by a
third party not under an obligation of confidentiality with respect to such
information; (v) was independently developed by Executive without reference to
or knowledge of any information, data, or disclosures received from the Company;
or (vi) is required to be publicly disclosed pursuant to an order of a court or
other governmental agency of competent jurisdiction.
          (f) “Date of Termination” means (i) if Executive’s employment is
terminated by the Company for Disability, 30 days after the Company gives Notice
of Termination to Executive (provided that Executive has not returned to the
performance of Executive’s duties on a full-time basis during this 30-day
period), (ii) if Executive’s employment is terminated by Executive for Good
Reason, the date specified in the Notice of Termination, and (iii) if

10



--------------------------------------------------------------------------------



 



Executive’s employment is terminated by the Company for any other reason, the
date on which a Notice of Termination is given.
          (g) “Disability” means Executive’s inability or expected inability (or
a combination of both) to perform the services required of Executive under this
Agreement due to illness, accident or any other physical or mental incapacity
for an aggregate of 90 days within any period of 180 consecutive days during
which this Agreement is in effect, as agreed by the parties or as determined in
accordance with the next sentence. If there is a dispute between Executive and
the Company in the determination of Disability as to whether an illness,
accident or any other physical or mental incapacity exists or existed during the
applicable period, then such dispute is to be decided by a medical doctor
selected by the Company and a medical doctor selected by Executive and
Executive’s legal representative (or, in the event that these doctors fail to
agree, then in the majority opinion of these doctors and a third medical doctor
chosen by these doctors). Each party shall pay all costs associated with
engaging the medical doctor selected by such party and the parties shall each
pay one-half of the costs associated with engaging any third medical doctor.
          (h) “Good Reason” means, subject to the next sentence, any of the
following: (i) the Company’s demotion of Executive to a lesser position than the
position that he is serving in prior to the demotion; (ii) the assignment to
Executive of duties materially inconsistent with his position or material
reduction of Executive’s duties, responsibilities or authority (as described in
paragraph 3), in either case without Executive’s prior written consent; except
that a change in the foregoing that results solely from the Company ceasing to
be a publicly traded entity or from the Company becoming a wholly owned
subsidiary of a publicly traded entity will not, in either event and standing
alone, constitute grounds for “Good Reason”; (iii) any decrease in Executive’s
Base Salary or annual bonus or benefits under the Standard Executive Benefits
Package, except to the extent that the Company has instituted a salary, bonuses
or benefits reduction generally and ratably applicable to all senior executives
of the Company and PRG-USA and so long as such reduction does not occur in
contemplation of, or as the result of, a Change in Control; (iv) unless agreed
to by Executive, the relocation of Executive’s principal place of business
outside of the metropolitan area of Atlanta, Georgia; (v) the Company Board’s
failure to nominate Executive to serve as a member of the Company Board, the
failure of the shareholders to re-elect Executive to serve as a member of the
Company Board or the removal of Executive from the Company Board other than for
Cause (after which removal for Cause this (v) shall no longer be effective);
(vi) the failure by the Company, without Executive’s consent, to pay to
Executive any portion of Executive’s Base Salary, annual bonus or other benefits
within ten business days after the date the same is due, in each case not
remedied by the Company within 30 days after receipt by the Company of written
notification from Executive to the Company that specifically identifies the Good
Reason or (vii) the failure of the Company to offer to renew, extend or replace
this Agreement at least six (6) months before the third anniversary of the
Effective Date, on terms that are no less favorable in the aggregate to
Executive, unless the Employment Period has previously been terminated pursuant
to this Agreement before such time. During the one-year period following a
Change in Control, however, (i) no Good Reason for termination can occur under
this Agreement because of any change in Executive’s title or reporting
relationship as a consequence of the Change in Control and any determination of
Good Reason, if the determination relates to Executive’s title or reporting
relationship, is to be made by reference to Executive’s title or reporting
relationship that exists as a consequence of the

11



--------------------------------------------------------------------------------



 



Change in Control; and (ii) without limiting the occurrence of Good Reason as
defined in the preceding sentence other than because of a change in, or by
reference to, Executive’s title or reporting relationship as specified in clause
(i) of this sentence, Good Reason for termination can also occur under this
Agreement upon: (A) the failure by the Company to continue to provide Executive
with benefits at least as favorable in the aggregate to those enjoyed by
Executive under the Standard Executive Benefits Package in which Executive was
participating at the time of the Change in Control, (B) the taking of any action
by the Company that would directly or indirectly materially reduce any such
benefits or deprive Executive of any material fringe benefit (including
equity-based benefits) enjoyed at the time of the Change in Control, or (C) the
Company’s failure to provide Executive with the number of paid vacation days to
which Executive is entitled at the time of the Change in Control, excluding in
subclauses (A) — (C), any failure or action by the Company that is not taken in
bad faith and that is remedied by the Company promptly after receipt of notice
thereof from Executive.
          (i) “Notice of Termination” means a written notice that indicates
those specific termination provisions in this Agreement relied upon and that
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so
indicated. For purposes of this Agreement, no purported termination by either
party is to be effective without a Notice of Termination.
          (j) “Release Agreement” means an agreement, substantially in the form
attached hereto as Exhibit C, approved by the Company, pursuant to which
Executive releases all current or future claims, known or unknown, arising on or
before the date of the release against the Company or any direct and indirect
subsidiary, parent, affiliated, or related company of the Company, or their
respective officers and directors, except as described in subparagraph 6(d)
above.
          (k) “Restricted Territory” means, and is limited to, the geographic
area described in Exhibit D. Executive acknowledges and agrees that these are
areas in which the Company does Business at the time of execution of this
Agreement, and in which Executive will have responsibility, at a minimum, on
behalf of the Company.
          (l) “Standard Executive Benefits Package” means those benefits
(including retirement, insurance and other welfare benefits, but excluding,
except as provided in paragraph 6, any severance pay program or policy of the
Company) for which substantially all of the Company’s senior executives are from
time to time generally eligible, as determined from time to time by the
Compensation Committee of the Company Board.
          (m) “Trade Secrets” means information of the Company or its
subsidiaries without regard to form, including, but not limited to, technical or
non-technical data, a formula, a pattern, a compilation, a program, a device, a
method, a technique, a drawing, a design, a process, financial data, financial
plans, product plans, or a list of actual or potential customers or suppliers
that is not commonly known by or available to the public and which information:
(a) derives economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use, and (b) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy.

12



--------------------------------------------------------------------------------



 



          (n) “Works” means any work of authorship, code, invention,
improvement, discovery, process, formula, code algorithm, program, system,
method, visual work, or work product, whether or not patentable or eligible for
copyright, and in whatever form or medium and all derivative works thereof, that
may be created, made, developed, or conceived by Executive in the course of
employment with the Company, with the Company’s time, on the Company’s premises,
using the Company’s resources or equipment, or relating to the Business.
     9. Executive Representations. Executive represents to the Company that
(a) the execution, delivery and performance of this Agreement by Executive does
not and will not conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which Executive is
a party or by which Executive is bound, (b) Executive is not a party to or bound
by any employment agreement, noncompete agreement or confidentiality agreement
with any other person or entity and (c) upon the execution and delivery of this
Agreement by the Company, this Agreement will be the valid and binding
obligation of Executive, enforceable in accordance with its terms.
     10. Withholding of Taxes. The Company shall withhold from any amounts
payable under this Agreement all federal, state, city or other taxes that the
Company is required to withhold under any applicable law, regulation or ruling.
     11. Deferred Compensation Omnibus Provision. Notwithstanding any other
provision of this Agreement, it is intended that any payment or benefit which is
provided pursuant to or in connection with this Agreement which is considered to
be deferred compensation subject to Section 409A of the Code shall be provided
and paid in a manner, and at such time, including without limitation payment and
provision of benefits only in connection with the occurrence of a permissible
payment event contained in Section 409A (e.g., death, disability, separation
from service from the Company and its subsidiaries as defined for purposes of
Section 409A of the Code) and in such form as complies with the applicable
requirements of Section 409A of the Code, to avoid the unfavorable tax
consequences provided therein for noncompliance. For purposes of this Agreement,
all rights to payments and benefits hereunder shall be treated as rights to
receive a series of separate payments and benefits to the fullest extent allowed
by Section 409A of the Code. Notwithstanding any other provision of this
Agreement, if the Executive is a key employee (as defined in Section 416(i) of
the Code without regard to paragraph 5 thereof) and any of the Company’s stock
is publicly traded on an established securities market, then payment of any
amount or provision of any benefit under this Agreement which is considered
deferred compensation subject to Section 409A of the Code shall be deferred for
six (6) months after “separation from service” as required by
Section 409A(a)(2)(B)(i) of the Code (the “409A Deferral Period”). In the event
such payments are otherwise due to be made in installments or periodically
during the 409A Deferral Period, the payments which would otherwise have been
made in the 409A Deferral Period shall be accumulated and paid in a lump sum as
soon as the 409A Deferral Period ends, and the balance of the payments shall be
made as otherwise scheduled. In the event benefits are required to be deferred,
any such benefit may be provided during the 409A Deferral Period at Executive’s
expense, with Executive having a right to reimbursement from the Company once
the 409A Deferral Period ends, and the balance of the benefits shall be provided
as otherwise scheduled. For purposes of this Agreement, termination of
employment shall mean a “separation from service” from the Company and all
related subsidiaries and entities within the meaning of Section 409A of the Code
where it is reasonably

13



--------------------------------------------------------------------------------



 



anticipated that no further services will be performed after such date or that
the level of bona fide services Executive will perform after that date (whether
as an employee or independent contractor) would permanently decrease to no more
than twenty (20) percent of the average level of bona fide services performed by
Executive over the immediately preceding thirty-six (36)-month period.
     12. Successors and Assigns. This Agreement is to bind and inure to the
benefit of and be enforceable by Executive, the Company and their respective
heirs, executors, personal representatives, successors and assigns, except that
neither party may assign any rights or delegate any obligations hereunder
without the prior written consent of the other party. Executive hereby consents
to the assignment by the Company of all of its rights and obligations under this
Agreement to any successor to the Company by merger or consolidation or purchase
of all or substantially all of the Company’s assets, provided that the
transferee or successor assumes the obligations of the Company under this
Agreement.
     13. Survival. Subject to any limits on applicability contained therein,
paragraph 7 will survive and continue in full force in accordance with its terms
notwithstanding any termination of the Employment Period.
     14. Choice of Law. This Agreement is to be governed by the internal law,
and not the laws of conflicts, of the State of Georgia.
     15. Severability. Whenever possible, each provision of this Agreement is to
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, that invalidity, illegality or unenforceability is not to affect
any other provision or any other jurisdiction, and this Agreement is to be
reformed, construed and enforced in the jurisdiction as if the invalid, illegal
or unenforceable provision had never been contained herein.
     16. Notices. Any notice provided for in this Agreement is to be in writing
and is to be either personally delivered, sent by reputable overnight carrier or
mailed by first class mail, return receipt requested, to the recipient at the
address indicated as follows:
          Notices to Executive:
James B. McCurry
45 Finch Forest Trail, N.W.
Atlanta, Georgia 30327
With Notice also to his Counsel:
Rogge E. Dunn, Esq.
Clouse Dunn Khoshbin LLP
1201 Elm Street, Suite 5200
Dallas, Texas 35270-2142
Fax: (214) 220-3833

14



--------------------------------------------------------------------------------



 



          Notices to the Company:
PRG Schultz International, Inc.
600 Galleria Parkway
Suite 100
Atlanta, Georgia 30339
Attn: General Counsel
or any other address or to the attention of any other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement is to be deemed to have been given when so
delivered, sent or mailed.
     17. Amendment and Waiver. The provisions of this Agreement may be amended
or waived only with the prior written consent of the Company and Executive, and
no course of conduct or failure or delay in enforcing the provisions of this
Agreement is to affect the validity, binding effect or enforceability of this
Agreement.
     18. Complete Agreement. This Agreement embodies the complete agreement and
understanding between the parties with respect to the subject matter hereof and
effective as of its date supersedes and preempts any prior understandings,
agreements or representations by or between the parties, written or oral, that
may have related to the subject matter hereof in any way, except for the
Company’s Amended and Restated 2006 Management Incentive Plan and any awards
granted thereunder which are not being preempted.
     19. Counterparts. This Agreement may be executed in separate counterparts,
each of which are to be deemed to be an original and both of which taken
together are to constitute one and the same agreement.
     20. Mandatory Reduction of Payments in Certain Events. Anything in this
Agreement to the contrary notwithstanding, in the event it shall be determined
that any payment or distribution by the Company to or for the benefit of
Executive (whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise) (a “Payment”) would be subject to the
excise tax (the “Excise Tax”) imposed by Section 4999 of the Code, then, prior
to the making of any Payment to Executive, a calculation shall be made comparing
(i) the net benefit to Executive of the Payment after payment of the Excise Tax
to (ii) the net benefit to Executive if the Payment had been limited to the
extent necessary to avoid being subject to the Excise Tax. If the amount
calculated under (i) above is less than the amount calculated under (ii) above,
then the Payment shall be limited to the extent necessary to avoid being subject
to the Excise Tax (the “Reduced Amount”). In that event, cash payments shall be
modified or reduced first and then any other benefits. The determination of
whether an Excise Tax would be imposed, the amount of such Excise Tax, and the
calculation of the amounts referred to in clauses (i) and (ii) of the foregoing
sentence shall be made by an independent accounting firm selected by Company and
reasonably acceptable to Executive, at the Company’s expense (the “Accounting
Firm”), and the Accounting Firm shall provide detailed supporting calculations.
Any determination by the Accounting Firm shall be binding upon the Company and
Executive. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Payments which

15



--------------------------------------------------------------------------------



 



Executive was entitled to, but did not receive pursuant to this Section 20,
could have been made without the imposition of the Excise Tax (“Underpayment”).
In such event, the Accounting Firm as soon as administratively practicable shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive.
[ SIGNATURE PAGE TO FOLLOW ]

16



--------------------------------------------------------------------------------



 



     The parties are signing this Agreement as of the date stated in the
introductory clause.

            PRG-SCHULTZ INTERNATIONAL, INC.
      By:   /s/ Victor A. Allums         Name:   Victor A. Allums       
Title:   Senior Vice President & General
Counsel              /s/ James B. McCurry       James B. McCurry           

17